Case: 15-41320      Document: 00513599434        Page: 1     Date Filed: 07/19/2016




          IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT


                                   No. 15-41320
                                   No. 15-41322
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                 Summary Calendar                              FILED
                                                                           July 19, 2016
                                                                          Lyle W. Cayce
                                                                               Clerk
UNITED STATES OF AMERICA,

                                                Plaintiff–Appellee,

versus

VICTOR MANUEL GARCIA-VARGAS,

                                                Defendant–Appellant.



                  Appeals from the United States District Court
                       for the Southern District of Texas
                            USDC No. 5:14-CR-220-1
                            USDC No. 5:09-CR-686-1




Before JOLLY, SMITH, and GRAVES, Circuit Judges.
PER CURIAM: *

      On the ground that he was incompetent to stand trial, Victor Garcia-
Vargas challenges his conviction of attempted illegal reentry and the



      * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in
5TH CIR. R. 47.5.4.
    Case: 15-41320       Document: 00513599434   Page: 2   Date Filed: 07/19/2016


                                  No. 15-41320
                                  No. 15-41322
revocation of his supervised release. He contends that the district court erred
in crediting the opinion of the government’s expert on whether he “suffered
from delusional disorder or merely held a strong belief” that his lawful-
permanent-resident status was erroneously revoked because of a wrongful
state drug conviction.

        Whether Garcia-Vargas was suffering from delusional disorder is irrele-
vant, however, if he was both able to understand the nature and consequences
of the proceedings and had sufficient present ability to assist counsel in his
defense with a reasonable degree of rational understanding. See Moody v.
Johnson, 139 F.3d 477, 481 (5th Cir. 1998); 18 U.S.C. § 4241; see also Mays v.
Stephens, 757 F.3d 211, 216 (5th Cir. 2014), cert. denied, 135 S. Ct. 951 (2015)
(“A defendant can be both mentally ill and competent to stand trial.”). The
parties agreed that Garcia-Vargas was able to understand the nature and con-
sequences of the proceedings, but they disputed whether he had sufficient pres-
ent ability to assist counsel. As explained below, the finding of such ability
was not clearly arbitrary or unwarranted. See United States v. Joseph, 333
F.3d 587, 589 (5th Cir. 2013). Accordingly, we do not reach Garcia-Vargas’s
arguments concerning his alleged delusional disorder.

        To the extent Garcia-Vargas challenges the opinions of the government’s
expert generally based on the number of interviews and tests conducted, we
find no authority for his claim that the doctor’s two personal interviews of the
defendant and close supervision of two or three other interviews by a psychol-
ogy intern, along with the administration of a test evaluating the defendant’s
intellectual functioning, were insufficient to reach an opinion on competency.
Indeed, Garcia-Vargas was interviewed by his own expert only once, for an
hour.



                                        2
    Case: 15-41320    Document: 00513599434     Page: 3   Date Filed: 07/19/2016


                                 No. 15-41320
                                 No. 15-41322
      We are also unconvinced by Garcia-Vargas’s reliance on the record from
his 2009 illegal-reentry case. According to him, the district court and the gov-
ernment’s expert failed to give adequate weight to evidence from the earlier
case purportedly showing that he lacked the ability to assist counsel. But the
district court found in the 2009 case that, although Garcia-Vargas was “some-
what confused” and required “a little bit longer to explain certain things,” a
competency hearing was unnecessary. The court observed that Garcia-Vargas
presented not “a competency issue but an obstinacy one,” and his attorney
agreed.

      Garcia-Vargas did not challenge the ruling on appeal. Likewise, to the
extent the record shows that he insisted on disputing his prior conviction
against the advice of counsel, his refusal to cooperate with counsel did not rise
to the level of incompetence. See United States v. Simpson, 645 F.3d 300, 306
(5th Cir. 2011). Finally, to the extent that he relies on events that occurred
after the competency determination, he did not move for a new competency
hearing in light of those events and does not claim that the court erred by
failing to conduct a new hearing sua sponte.

      AFFIRMED.




                                       3